          Case 1:20-cv-00607-CCC Document 8 Filed 04/20/20 Page 1 of 14



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GIORGI BULEISHVILI,                         :   CIVIL ACTION NO. 1:20-CV-607
                                            :
                    Petitioner              :   (Chief Judge Conner)
                                            :
              v.                            :
                                            :
ANGELA HOOVER, in her Official              :
Capacity as Warden of the Clinton           :
County Correctional Facility,1              :
                                            :
                    Respondent              :

                                  MEMORANDUM

      Petitioner Giorgi Buleishvili is a civil detainee in the custody of the United

States Department of Homeland Security, Immigration and Customs Enforcement

(“ICE”). Buleishvili brings this habeas action pursuant to 28 U.S.C. § 2241 seeking

immediate release from ICE custody based on his concern that the COVID-19 virus2

may reach the county correctional facility where he is presently detained. For the

reasons that follow, we will deny Buleishvili’s petition.




      1
       As the person with custody over Buleishvili, Warden Hoover is the only
proper respondent in this case. See Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004)
(quoting 28 U.S.C. § 2242).
      2
        The COVID-19 virus is also known as “severe acute respiratory
syndrome coronavirus 2” and “SARS-CoV-2.” WORLD HEALTH ORGANIZATION,
NAMING THE CORONAVIRUS DISEASE (COVID-19) AND THE VIRUS THAT CAUSES IT,
https://www.who.int/emergencies/diseases/novel-coronavirus-2019/technical-
guidance/naming-the-coronavirus-disease-(covid-2019)-and-the-virus-that-causes-it.
We refer to the virus herein as “the COVID-19 virus” and to the disease it causes as
“COVID-19.”
        Case 1:20-cv-00607-CCC Document 8 Filed 04/20/20 Page 2 of 14



I.    Factual Background & Procedural History

      Buleishvili is a 44-year-old citizen of the country of Georgia. (Doc. 1 ¶ 9). He

entered the United States in April 2003 as a nonimmigrant visitor. (Doc. 5-1 ¶ 19).

Buleishvili indicates that he had “spinal surgery” in 2004 and otherwise “has a long

medical history,” but his petition and attached exhibits provide no additional detail.

(See Doc. 1 ¶ 33). On November 17, 2012, Buleishvili adjusted to the status of lawful

permanent resident. (Doc. 5-1 ¶ 19). His fiancé and three children are all United

States citizens. (Doc. 1 ¶ 33).

      According to the declaration of Joshua Reid, Assistant Field Office

Director for Enforcement and Removal Operations in ICE’s Philadelphia Field

Office (“AFOD Reid”), Buleishvili was convicted in July 2017 in the Southern

District of New York for conspiracy to commit fraud, wire fraud, and health care

fraud. (Doc. 5-1 ¶ 19). Buleishvili received a 34-month prison sentence for his

role in the conspiracy “that fraudulently billed Medicare and/or Medi[caid] from

2010 through 2014 of approximately 67.8 million dollars, of which approximately

26.2 million was paid.” (Id.) A total of $13,795,269 was “directly attributable” to

Buleishvili. (Id.) Buleishvili was ordered removed under 8 U.S.C. § 1227(a)(2)(A)(iii)

for having been convicted of an “aggravated felony,” and, at the conclusion of his

federal sentence, he was released from prison to ICE custody pending removal from

the United States. (See id.)

      Buleishvili is currently detained at Clinton County Correctional Facility

(“CCCF”). (See Doc. 1 ¶ 9; Doc. 5-1 ¶ 19). According to AFOD Reid, CCCF has

taken several steps to prevent introduction of the COVID-19 virus into the facility.


                                           2
          Case 1:20-cv-00607-CCC Document 8 Filed 04/20/20 Page 3 of 14



(Doc. 5-1 ¶¶ 9-18, 21, 23). All CCCF staff and vendors are screened for COVID-19

symptoms before entering, and CCCF limits visitation to noncontact professional

visits. (Id. ¶¶ 10, 14, 16). New detainees are screened upon intake for COVID-19

symptoms and potential exposure to the virus. (Id. ¶ 9). Symptomatic detainees

are isolated and tested for the virus, and asymptomatic-but-exposed detainees are

placed in “cohorts”3 for the duration of the incubation period. (Id. ¶ 11). Staff have

designated specific housing units for quarantining detainees with suspected or

confirmed cases of COVID-19. (Id. ¶ 18).

      CCCF has also implemented practices to lessen the risk of transmission

within the facility should a detainee or staff member become infected. AFOD Reid

explains that, in response to the COVID-19 pandemic:

              All staff are required to wear masks when in the
              secure portion of the facility. All detainees have been
              provided with a minimum of 2 washable masks and are
              encouraged to utilize the masks at all times. [CCCF] now
              requires that transport and intake officers be properly
              fitted for and wear N95 masks. Employees in intake and
              accompanying inmates outside the facility are required
              to wear goggles or safety glasses. Upon removal of their
              masks, employees are required to immediately wash their
              hands. Prison personnel are broadcasting COVID-19
              information from the Pennsylvania Department of
              Health and Centers for Disease Control and prevention
              information to all detainees in multiple languages over
              their internal closed-circuit broadcast system. Toilet
              paper is readily available to all detainees.


      3
        According to AFOD Reid, “cohorting” is an “infection prevention strategy”
that involves housing asymptomatic-but-potentially-ill detainees together during
a virus’s incubation period. (Id. ¶ 11). Cohorting lasts for the entire duration of
the incubation period—14 days in the case of the COVID-19 virus. (Id.) When an
individual in a cohort exhibits symptoms, they are referred to a medical provider
for further evaluation. (Id.)


                                           3
        Case 1:20-cv-00607-CCC Document 8 Filed 04/20/20 Page 4 of 14



(Id. ¶ 21(a)). CCCF has increased cleaning and sanitization, has placed 20 hand

sanitizer stations throughout the facility for staff and detainee use, and has begun

educating staff and detainees on proper handwashing techniques, hand hygiene,

and covering coughs. (Id. ¶¶ 13(a), 17).

      AFOD Reid reports that his office has implemented federal guidance for

reassessing the continued detention of individuals “potentially being at higher risk”

for serious complications from COVID-19. (Id. ¶ 23). He states that Buleishvili does

not appear on ICE’s “chronic care list,” but that his case was nonetheless reviewed

as part of this reassessment process. (Id. ¶¶ 19, 23). Reviewing officials determined

that, because Buleishvili is a flight risk subject to mandatory detention, release was

not appropriate. (See id.)

      On April 13, 2020, Buleishvili filed a counseled emergency petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2241. We ordered expedited briefing, and

respondent filed a brief opposing Buleishvili’s petition on April 17, 2020. In lieu of

a reply, Buleishvili’s counsel submitted a declaration from Buleishvili stating that

he is “worried” he will contract the COVID-19 virus; that there are “a lot of people

in [his] bunk”; that on April 10, he experienced a cough, “very bad bloody no[]se,”

and a stomachache, and that he has since felt constipated; and that on April 16,

he “fe[lt] like . . . there is something in [his] lungs which is preventing [him] from

breathing properly.” (Doc. 6-1 ¶¶ 1-5). Buleishvili reports that he is being treated

by the medical unit which continues to provide him with Tylenol. (Id. ¶¶ 2, 4). Just

this afternoon, respondent supplied medical records from CCCF which reflect that

Buleishvili was treated on February 19, 2020, for symptoms unrelated to respiratory


                                            4
        Case 1:20-cv-00607-CCC Document 8 Filed 04/20/20 Page 5 of 14



illness and that, during his medical visit on April 10, Buleishvili had a temperature

of 97.8 degrees and a 100% oxygen saturation rate. (Doc. 7-1 at 1-2).

II.    Legal Standard

       A federal district court may issue a writ of habeas corpus if a petitioner

demonstrates that they are “in custody in violation of the Constitution or laws or

treaties of the United States.” 28 U.S.C. § 2241(c)(3). As the Third Circuit Court of

Appeals has explained: the “core” purpose of habeas corpus “has traditionally been

to ‘inquire into the legality of detention, and the only judicial relief authorized was

the discharge of the prisoner or his admission to bail, and that only if his detention

were found to be unlawful.’” Leamer v. Fauver, 288 F.3d 532, 540 (3d Cir. 2002)

(citation and internal quotation marks omitted). Thus, habeas has been found to

be the proper vehicle for challenges to “the fact or length of confinement,” Tedford

v. Hepting, 990 F.2d 745, 748 (3d Cir. 1993) (quoting Preiser v. Rodriguez, 411 U.S.

475, 494 (1973)), or the “execution” of that confinement, see Woodall v. Fed. Bureau

of Prisons, 432 F.3d 235, 241-42 (3d Cir. 2005) (quoting Coady v. Vaughn, 251 F.3d

480, 485 (3d Cir. 2001)) (citing United States v. Eakman, 378 F.3d 294, 297 (3d Cir.

2004)). When a petitioner seeks immediate release from custody, the “sole federal

remedy” lies in habeas corpus. See Preiser, 411 U.S. at 500.

III.   Discussion

       Buleishvili asks this court to order his immediate release from ICE custody

based on his concern that he may become exposed to and contract the COVID-19

virus while detained at CCCF. Respondent disputes whether Buleishvili’s claims

are cognizable in habeas, whether his claims have any merit, and whether release is


                                           5
        Case 1:20-cv-00607-CCC Document 8 Filed 04/20/20 Page 6 of 14



an appropriate remedy. We begin with respondent’s threshold contention as to the

scope of habeas corpus relief.

      A.     Scope of Habeas Corpus Relief

      Respondent first questions our ability to grant the relief requested by

Buleishvili pursuant to Section 2241. Respondent contends that Buleishvili’s

petition raises civil rights claims which must—and can only—be brought in a civil

action under 42 U.S.C. § 1983. (See Doc. 5 at 8-9 (quoting Preiser, 411 U.S. at 490,

499; Leamer, 288 F.3d at 542, 543)).

      We thoroughly explored this argument in Camacho Lopez v. Lowe, No.

3:20-CV-563, 2020 WL 1689874 (M.D. Pa. Apr. 7, 2020). We observed, as an initial

matter, that while Preiser and Leamer hold that Section 1983 provides no remedy

for what is fundamentally a habeas claim, neither decision forecloses a remedy in

habeas for what may fundamentally be a civil rights claim. See Camacho Lopez,

2020 WL 1689874, at *4-5. As for whether conditions-of-confinement claims are

cognizable in habeas, we canvassed existing Supreme Court and Third Circuit

precedent to conclude that, in narrow circumstances, they are. We noted that our

court of appeals has signaled that an “extreme” conditions-of-confinement claim

can support habeas relief. Id. at *5 (quoting Ali v. Gibson, 572 F.2d 971, 975 n.8 (3d

Cir. 1978), superseded by statute on other grounds as stated in Callwood v. Enos,

230 F.3d 627, 633 (3d Cir. 2000)). And we further noted its holding that claims that

go to the very “execution” or “carrying out” of a period of confinement, even if they

do not oppugn the validity of that confinement, are properly brought in habeas.

Id. (quoting Woodall, 432 F.3d at 236, 241-44). We interpreted those decisions to


                                           6
          Case 1:20-cv-00607-CCC Document 8 Filed 04/20/20 Page 7 of 14



authorize a very limited subset of non-“core” conditions-of-confinement habeas

claims.

      We held in Camacho Lopez that the petitioner’s claim—that he had tested

positive for the COVID-19 virus, was experiencing severe symptoms, and was being

held in a facility unequipped to treat him—fell within this very limited subset. See

id. at *6. Two days later, we held that another petitioner’s claim—that the COVID-

19 virus had been detected within his facility, that he was uniquely susceptible to

severe complications if he were to contract it, and that the institution was not acting

to prevent its spread—likewise constituted a sufficiently “extreme case” warranting

our exercise of jurisdiction. See Verma v. Doll, No. 4:20-CV-14, 2020 WL 1814149, at

*4 (M.D. Pa. Apr. 9, 2020).4 Buleishvili claims that his medical condition makes him

particularly vulnerable to the effects of COVID-19, that his particular institution is

not acting to protect him, and that he is experiencing symptoms that are consistent

with COVID-19. Such claims fall within the very limited subset of “extreme cases”

contemplated by Camacho Lopez and Verma.

      Respondent also argues that, if we decide to exercise jurisdiction, the

remedy sought in habeas must be proportionate to the claim alleged. (See Doc. 5

at 9-11). That is, they contend that the “only appropriate remedy” for a conditions-



      4
          Another court in this district, relying on Camacho Lopez and Verma,
has since intimated that any claim based on the COVID-19 virus may qualify as
an “extreme case” cognizable in habeas. See Saillant v. Hoover, No. 1:20-CV-609,
2020 WL 1891854, at *3 (M.D. Pa. Apr. 16, 2020). Given the particular facts of this
case, we do not need to decide whether a generalized fear of COVID-19, when the
petitioner has no comorbidities and the virus has not yet reached the petitioner’s
facility, is a basis for a cognizable habeas claim.


                                           7
        Case 1:20-cv-00607-CCC Document 8 Filed 04/20/20 Page 8 of 14



of-confinement claim is “a cure of the violative conditions,” not release from those

conditions. (Id. at 9). This argument has plausible merit. In Woodall, for example,

the Third Circuit entertained a challenge in habeas to the Bureau of Prisons’

criteria for making community corrections center placements. Id. at 241-44. But

the petitioner’s success on the merits of his claim did not mean that he received the

ultimate habeas remedy sought—referral to a community corrections center. See

id. at 251. Rather, the court said that “the appropriate remedy is an order requiring

the [Bureau of Prisons] to consider—in good faith—whether or not Woodall should

be transferred to a [community corrections center].” Id. Woodall suggests that

something short of immediate release may be the proper remedy in similar non-

“core” habeas cases. Because we conclude infra that Buleishvili cannot prevail

on his constitutional claims, we need not reach the question of remedy today.

      B.     Merits of Buleishvili’s Habeas Petition

      The gravamen of Buleishvili’s petition is his assertion that CCCF is not

implementing adequate measures to prevent the COVID-19 virus from entering

the facility or to prevent its transmission if it does reach the facility. (See Doc. 1

¶¶ 4, 27-38). We glean two claims, both sounding in due process, from Buleishvili’s

petition: a claim that CCCF is subjecting him to impermissibly punitive conditions




                                            8
          Case 1:20-cv-00607-CCC Document 8 Filed 04/20/20 Page 9 of 14



of confinement, and a claim that CCCF is being deliberately indifferent to the risk

posed by the COVID-19 virus.5 (Id. ¶¶ 39-46).

      As to the first claim, the law in the Third Circuit is clear that a civil

immigration detainee is entitled to the “same due process protections” as a pretrial

detainee. E.D. v. Sharkey, 928 F.3d 299, 306-07 (3d Cir. 2019). An immigration

detainee can bring a claim for violation of those protections when the conditions

of confinement fall below constitutional minimums. Id. To prevail on this claim,

Buleishvili must demonstrate that the conditions of confinement at CCCF amount

to “punishment” lacking any reasonable relationship to “a legitimate governmental

objective.” Bell v. Wolfish, 411 U.S. 520, 535, 539 (1979). As to his second claim,

Buleishvili must show that detaining officials knew or should have known of, and

consciously disregarded, an excessive risk to his health and safety. See Reynolds

v. Wagner, 128 F.3d 166, 172-73 (3d Cir. 1997) (citing Boring v. Kozakiewicz, 833 F.2d

468, 472 (3d Cir. 1987)); see also Woloszyn v. County of Lawrence, 396 F.3d 314, 320-

21 (3d Cir. 2005) (citations omitted).

      To support both claims, Buleishvili relies almost exclusively on our

colleague’s decision in Thakker v. Doll, No. 1:20-CV-480, ___ F. Supp. 3d ___, 2020

WL 1671563 (M.D. Pa. Mar. 31, 2020) (Jones, J.). In Thakker, the court ordered


      5
         The parties frame Buleishvili’s claims as arising under the Fifth and
Eighth Amendments to the United States Constitution. Because Buleishvili is a
civil detainee in state custody, not a convicted prisoner, his claims are governed
by the Fourteenth Amendment. See Hubbard v. Taylor, 399 F.3d 150, 158 n.13
(3d Cir. 2005); Reynolds v. Wagner, 128 F.3d 166, 173 (3d Cir. 1997). As these
decisions reflect, the operative Fourteenth Amendment legal standards nonetheless
derive from Fifth and Eighth Amendment jurisprudence and are largely identical,
except as otherwise indicated herein.


                                            9
        Case 1:20-cv-00607-CCC Document 8 Filed 04/20/20 Page 10 of 14



temporary release of a group of medically vulnerable detainees in ICE custody—

some of whom, like Buleishvili, were detained at CCCF—in hopes of mitigating

their risk of contracting the COVID-19 virus. See generally id. The court found

that the evidence revealed, inter alia, a general lack of effort to implement federal

guidelines and that immediate release was the only way to protect the petitioners

from the virus. See id. at *7-9; see also Hope v. Doll, No. 1:20-CV-562, Doc. 11 (M.D.

Pa. Apr. 7, 2020) (Jones, J.) (same), appeal filed No. 20-1784 (3d Cir. Apr. 10, 2020).

      The threshold problem with Buleishvili’s position is that he relies not

only on Thakker’s reasoning, but also on Thakker’s record. Buleishvili’s petition

attaches and quotes at length from two declarations submitted by the Thakker

petitioners in support of their own habeas claims. (Compare Docs. 1-2, 1-3), with

Thakker, No. 1:20-CV-480, Docs. 2-1, 2-2. These declarations do little to support

Buleishvili’s personal habeas claim. The declaration of Dr. Jonathan Louis Golob

describes the COVID-19 disease and its symptoms, and it explains that some people

are at higher risk of experiencing serious complications from the disease. (See Doc.

1-3 ¶¶ 2-12, 14). Dr. Golob states that the “high risk” category includes people over

age 50 as well as those with certain medical conditions, including “those with lung

disease, heart disease, diabetes, or immunocompromised (such as from cancer, HIV,

autoimmune disease), blood disorders (including sickle cell disease), chronic liver

or kidney disease, inherited metabolic disorders, stroke, developmental delay, or

pregnancy.” (Id. ¶ 3). Buleishvili, however, is only 44 years old, and he supplies

no evidence to suggest that a spinal surgery in 2004 or a nebulous “long medical

history” place him in the medically vulnerable category. (See Doc. 1 ¶¶ 1, 9, 33).


                                           10
        Case 1:20-cv-00607-CCC Document 8 Filed 04/20/20 Page 11 of 14



      Buleishvili encounters even greater evidentiary problems with the

declaration of Dr. Joseph J. Amon, which is offered to substantiate Buleishvili’s

claims as to the conditions of confinement at CCCF. First, the declaration is not

“particularized” to this petitioner. See Verma, 2020 WL 1814149, at *5. As Judge

Kane recently observed, “habeas review is entirely individual.” Umarbaev v. Lowe,

No. 1:20-CV-413, 2020 WL 1814157, at *7 (M.D. Pa. Apr. 9, 2020) (Kane, J.); see also

Saillant v. Hoover, No. 1:20-CV-609, 2020 WL 1891854, at *4 (M.D. Pa. Apr. 16, 2020)

(Wilson, J.) (habeas relief requires “individualized showing”). The conclusions that

Dr. Amon reached were based solely on the experiences of the individual Thakker

petitioners. (Doc. 1-2 ¶¶ 31, 35). His conclusions as to medical vulnerability were

likewise unique to the Thakker petitioners. (Id. ¶¶ 11-22). We encountered this

same infirmity in Verma, where we held that a petitioner could not rely exclusively

on the Thakker declarations but instead must produce evidence “describ[ing] his

conditions or his treatment during the COVID-19 pandemic.” Verma, 2020 WL

1814147, at *5.

      The second problem with Dr. Amon’s now month-old declaration is that

its conclusion that CCCF “do[es] not appear to be adopting” protective measures

is inconsistent with our record. (Doc. 1-2 ¶ 31). Respondent has supplied evidence

that CCCF is following federal guidance for managing COVID-19 in correctional

and detention facilities. (Doc. 5-1 ¶ 7). CCCF screens all new detainees, as well as

all staff and vendors, for COVID-19 symptoms. (Id. ¶¶ 9, 10, 14). It has halted all

visitation except for noncontact professional visits. (Id. ¶ 16). It has protocols in

place for isolating and testing symptomatic detainees and “cohorting” those who


                                           11
        Case 1:20-cv-00607-CCC Document 8 Filed 04/20/20 Page 12 of 14



may have been exposed to the virus. (Id. ¶ 13(a)). And it has ramped up efforts to

prevent transmission within the facility, providing detainees two washable masks

each, requiring staff to wear masks, installing hand sanitizer stations, cleaning and

disinfecting more frequently, and educating staff and detainees about prevention

and hygiene. (Id.) This evidence establishes that, even if CCCF was not taking

appropriate action a month ago, it is now.

      For these reasons, we reject the suggestion that we—or any court—should

apply Thakker wholesale to grant relief in COVID-19 habeas cases. As the

undersigned and two other judges in this district have now concluded, relief in

these cases must be individualized. See Saillant, 2020 WL 1891854, at *4 (Wilson,

J.); Umarbaev, 2020 WL 1814157, at *7 (Kane, J.); see also Verma, 2020 WL 1814149,

at *5 (Conner, C.J.). Last week, Judge Wilson described relevant case-by-case

considerations as including, but not limited to: (1) the petitioner’s condition, and

specifically whether the petitioner has tested positive for the virus or is exhibiting

symptoms consistent with COVID-19, is known to have been directly exposed to

the virus, or is at high risk of experiencing serious complications from COVID-19;

(2) the detention space itself, and specifically how that space affects the risk of

contracting the COVID-19 virus; and (3) the facility’s efforts to prevent or mitigate

detainee exposure to the virus. See Saillant, 2020 WL 1891854, at *4. We agree with

this distillation of relevant factors and add one other: as pertains to any claim that

detention is impermissibly punitive, we should also consider the initial basis and

continued justification for the petitioner’s detention.




                                           12
        Case 1:20-cv-00607-CCC Document 8 Filed 04/20/20 Page 13 of 14



       None of these factors suggest that habeas relief is necessary in this case.

Buleishvili is subject to mandatory detention pending removal due to his status as

an “aggravated felon.” He does not allege that he has tested positive for or been

directly exposed to the COVID-19 virus. Buleishvili is 44 years old, and he has

presented no evidence suggesting that his medical condition makes him uniquely

susceptible to either contracting the virus or experiencing severe complications

from the disease it causes. While Buleishvili describes experiencing some recent

symptoms, including a cough, an incident with a bloody nose, and “something in

his lungs” which adversely affects his breathing, his declaration indicates that he

has ready access to and is being continuously treated by medical staff, and he does

not allege that he has been denied appropriate medical care. (Doc. 6-1 ¶¶ 1-4).

Indeed, medical records supplied today reveal a normal temperature and 100%

oxygen saturation rate during Buleishvili’s most recent visit to sick call. No CCCF

detainee or staff member has tested positive for the COVID-19 virus to date. And,

as detailed at length supra, CCCF has implemented screening measures to prevent

the virus from entering the facility, prophylactic measures to prevent transmission

within the facility, and mitigation plans in the event a detainee or staff member

does test positive for the virus.

       As we have said before, there is no perfect solution for preventing the

spread of the COVID-19 virus in detention facilities. Verma, 2020 WL 1814149,

at *6. But the present record establishes that CCCF is responding adequately to

these difficult circumstances. See Saillant, 2020 WL 1891854, at *5 (reaching same

conclusion as to CCCF). Buleishvili simply has not shown that CCCF is subjecting


                                          13
         Case 1:20-cv-00607-CCC Document 8 Filed 04/20/20 Page 14 of 14



him to punitive conditions of confinement or consciously disregarding the risk that

the COVID-19 virus presents to detainee health and safety. We therefore conclude

that Buleishvili is not entitled to habeas relief.

IV.    Conclusion

       Buleishvili’s petition (Doc. 1) for writ of habeas corpus will be denied. An

appropriate order shall issue.


                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania

Dated:    April 20, 2020
